              Case 1:12-cr-00311-AT-JSA Document 346 Filed 11/16/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

           MLADEN MITROVIC,                          :
              Movant,                                :         CRIMINAL ACTION NO.
                                                     :           1:12-CR-0311-AT-1
                 v.                                  :
                                                     :            CIVIL ACTION NO.
           UNITED STATES OF AMERICA,                 :             1:19-CV-1050-AT
               Respondent.                           :

                                                 ORDER

                 Presently before the Court is the Magistrate Judge’s Report and

           Recommendation (R&R) recommending that the instant 28 U.S.C. § 2255 motion to

           vacate be denied without prejudice. [Doc. 343]. Petitioner has not filed objections in

           response to the R&R.

                 A district judge has broad discretion to accept, reject, or modify a magistrate

           judge’s proposed findings and recommendations. United States v. Raddatz, 447 U.S.

           667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any portion of

           the Report and Recommendation that is the subject of a proper objection on a de novo

           basis and any non-objected portion under a “clearly erroneous” standard.

                 After a review of the record and in the absence of objections, this Court

           concludes that the Magistrate Judge is correct. Accordingly, the R&R, [Doc. 343], is

           ADOPTED as the order of this Court, and Movant’s 28 U.S.C. § 2255 motion to

           vacate, [Doc. 23], is DENIED WITHOUT PREJUDICE.


AO 72A
(Rev.8/8
2)
              Case 1:12-cr-00311-AT-JSA Document 346 Filed 11/16/20 Page 2 of 2




                 This Court further agrees with the Magistrate Judge that Movant has not “made

           a substantial showing of the denial of a constitutional right,” 28 U.S.C. §2253(c)(2),

           and a certificate of appealability is DENIED. The Clerk is DIRECTED to close Civil

           Action Number 1:19-CV-1050-AT.

                 IT IS SO ORDERED, this 16th day of November, 2020.



                                                 ___________________________________
                                                 AMY TOTENBERG
                                                 UNITED STATES DISTRICT JUDGE




                                                     2

AO 72A
(Rev.8/8
2)
